Name: Commission Regulation (EU) NoÃ 294/2013 of 14Ã March 2013 amending and correcting Regulation (EU) NoÃ 142/2011 implementing Regulation (EC) NoÃ 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive Text with EEA relevance
 Type: Regulation
 Subject Matter: agricultural policy;  means of agricultural production;  animal product;  trade;  industrial structures and policy;  energy policy;  agricultural activity
 Date Published: nan

 6.4.2013 EN Official Journal of the European Union L 98/1 COMMISSION REGULATION (EU) No 294/2013 of 14 March 2013 amending and correcting Regulation (EU) No 142/2011 implementing Regulation (EC) No 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (1), and in particular Article 5(2), points (b) and (c) of the first subparagraph of Article 15(1) and the second subparagraph of Article 15(1), Article 18(3), points (a), (b) and (c) of the first subparagraph of Article 19(4) and the second subparagraph of Article 19(4), Articles 21(6)(c) and 32(3)(a), point (d) of the first subparagraph of Article 40, the first and third subparagraphs of Article 41(3) and Articles 42(2) and 45(4) thereof, Whereas: (1) Regulation (EC) No 1069/2009 lays down public and animal health rules for animal by-products and derived products, in order to prevent and minimise risks to public and animal health arising from those products. It also provides for the determination of an end point in the manufacturing chain for certain derived products, beyond which they are no longer subject to the requirements of that Regulation. (2) Commission Regulation (EU) No 142/2011 of 25 February 2011 implementing Regulation (EC) No 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive (2), lays down implementing rules for Regulation (EC) No 1069/2009, including rules on the determination of end points for certain derived products. (3) In its opinion of 7 February 2011 on the capacity of oleochemical processes to minimise possible risks linked to TSE in Category 1 animal by-products (3), the European Food Safety Authority (EFSA) concluded that the risks concerning the spread of Transmissible Spongiform Encephalopathy (TSE) are significantly reduced after processing Category 1 material with hydrolytic fat splitting and hydrogenation. However, some uncertainties exist with regard to the reduction of TSE infectivity in oleochemical products derived from Category 1 material. For that reason, it cannot be safely assumed that those products are free from infectivity and therefore they could pose a risk if they entered the food and feed chain. Consequently, Article 3 of Regulation (EU) No 142/2011 and Annexes XIV and XV thereto should be amended accordingly. (4) Article 18(1) of Regulation (EC) No 1069/2009 provides for derogations for the use of Categories 2 and 3 materials for feeding certain animals which do not enter the food chain, including circus animals. Because certain circus animals belong to species normally used for food production, it is necessary to subject the feeding of those materials to circus animals to the conditions laid down in Article 13 of Regulation (EU) No 142/2011. (5) Article 19(1)(f) of Regulation (EC) No 1069/2009 provides for a derogation for the disposal of bees and apiculture by-products by burning or burial on site, under conditions which prevent the transmission of risk to public or animal health. Article 15(c) of Regulation (EU) No 142/2011 refers to special rules for collection and disposal of bees and apiculture by-products. The introductory phrase of that Article should therefore be corrected accordingly with a reference to special rules for collection and disposal of bees and apiculture by-products. (6) Article 36(3) of Regulation (EU) No 142/2011 provides for a transitional period until 31 December 2012 for the disposal of small quantities of Category 3 material referred to in Article 10(f) of Regulation (EC) No 1069/2009. That transitional period should be extended for two additional years during which further data should be gathered on the collection, transport and disposal of the Category 3 material concerned. (7) Processed animal protein derived from animal by-products, other than Category 3 materials referred to in Article 10(n), (o) and (p) of Regulation (EC) No 1069/2009, may be used as an ingredient for the production of processed petfood. Processed animal protein should not be declared as petfood unless it is mixed in appropriate proportions with other feeding substances which are normally consumed by the relevant species of pet animals. However, the producer of processed animal protein may dispatch the product to keepers of recognised kennels or packs of hounds and for feeding of dogs and cats in shelters for the production of mixed feed for dogs and cats. In such case, the product must be declared and labelled as processed animal protein. In the case of export of processed animal protein in addition to animal by-products legislation, the provisions of Regulation (EC) No 999/2001 of the European Parliament and of the Council (4) also apply. In accordance with point E2 of Part III of Annex IV to the aforementioned Regulation export of processed animal protein must be subject to a written agreement between Member States of origin of the processed animal protein and the third country of destination. Such an obligation does not exist in case of export of petfood. Given the observed risk of inappropriate use of rules on export of processed animal protein a more precise definition of petfood is required. (8) Transformation of animal by-products and derived products into biogas is authorised pursuant to Regulation (EC) No 1069/2009. The production of biogas leads to the generation of solid or liquid fractions. It is necessary to clarify that the requirements on the disposal of those residues apply to both fractions. (9) In its opinion of 30 November 2010 on the abiotic risks for public and animal health of glycerine as a co-product from the biodiesel production from Category 1 animal by-products (ABP) and vegetable oils (5), EFSA acknowledged that glycerine which had been processed with method 1 referred to in Chapter III of Annex IV to Regulation (EC) No 142/2011 for the production of biodiesel is a safe material regarding the TSE risk. Glycerine as a co-product from biodiesel production may be transformed into biogas and digestion residues after biogas production and applied to land without risk to public and animal health within the national territory of the producing Member State, subject to the decision of the competent authority. (10) Animal by-products referred to in Article 13(f) of Regulation (EC) No 1069/2009 may be applied to land without processing if the competent authority does not consider they present a risk for the spread of any serious transmissible disease. The same products may be composted or transformed into biogas without prior processing. (11) The standard wording for the description of animal by-products and derived products in trade between Member States set out in Annex VIII to Regulation (EU) No 142/2011 must be visibly and legibly displayed on the packaging, container or vehicle during transport and storage. The list of standard wordings should be extended in order to take account of trade in processed manure. (12) Article 48 of Regulation (EC) No 1069/2009 requires operators to inform the competent authority of the Member State of destination of their intention to dispatch consignments of Category 1 or 2 materials. Member States may conclude bilateral agreements to provide the services of their facilities for the purpose of cremating pet animals from other Member States sharing a common border. In such cases, the requirement laid down in Article 48(1) to (3) of Regulation (EC) No 1069/2009 presents unnecessary additional administrative burdens. (13) Chapter II of Annex X to Regulation (EU) No 142/2011 sets out specific requirements for derived products which are intended for the production of feed materials. The wording of the derogation for the placing on the market of milk processed in accordance with national standards should be amended in order to also refer to milk-based and milk-derived products and thus to align Part II of Section 4 of that Chapter with the provisions in Article 10 of Regulation (EC) No 1069/2009, in particular to its point (f) with authorisation of processing certain former foodstuffs into material for feeding of farmed animals other than fur animals. (14) When former foodstuffs containing ingredients of animal origin are used as source material for the production of feed for farmed animals, specific requirements apply to prevent the risk of disease transmission to animals. However, if the former foodstuffs do not contain meat, fish or their products, their use for the production of feed destined to farmed animals should be permitted, provided that they do not pose any risk of transmission of diseases communicable to humans or animals. (15) Article 32 of Regulation (EC) No 1069/2009 lays down conditions for placing on the market and use of organic fertilisers and soil improvers. Those products may be produced from Categories 2 and 3 materials in accordance with the requirements set out in Annex XI to Regulation (EU) No 142/2011. In case of processed animal protein of Category 3 material, specific production requirements laid down in Chapter II of Annex X to Regulation (EU) No 142/2011 must be respected including for processed animal protein where it is exclusively destined for use in petfood. For the sake of clarity it is necessary to amend Annex XI to Regulation (EU) No 142/2011 and to introduce references to any processing standards for processed animal proteins. (16) For the promotion of science and biodiversity research, a derogation should be granted to repositories, scientific organisations and museums as regards the collection, transport and use of animals or parts of animals preserved in media, embedded completely on micro-slides or as processed genetic samples. The requirements on game trophies and other preparations as set out in Chapter VI of Annex XIII to Regulation (EU) No 142/2011 should be amended accordingly. (17) Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011 sets out requirements for imports of animal by-products into the Union. The wording of certain parts of Table 2 should be improved in order to provide clearer information. In case of certain commodities which may consist of animal by-products of different animals, the list of third countries authorised for the import of animal by-products of the relevant species in Table 2 should be amended accordingly. The changes should be reflected in the corresponding certificates set out in Annex XV to that Regulation. (18) Petfood may be produced from any Category 3 material other than the Category 3 materials referred to in Article 10(n), (o) and (p) of Regulation (EC) No 1069/2009. The same rules which apply for placing on the market of petfood within the EU are to be applicable also for the import from third countries. Certificate Chapter 3(B) of Annex XV to Regulation (EU) No 142/2011 should be extended with reference to Article 10(c) of Regulation (EC) No 1069/2009. (19) Certain requirements on the import of blood and blood products should be clarified, in particular those concerning the origin of the blood. Blood must come from safe sources which may be a slaughterhouse approved in accordance with the EU legislation, a slaughterhouse approved with national legislation of the third country or from live animals bred for such purposes. Blood from such safe sources may also be mixed. It is necessary to change the text of the relevant certificates accordingly. Annex XIV and the health certificates set out in Chapters 4(A), 4(C) and 4(D) of Annex XV to Regulation (EU) No 142/2011 should therefore be amended. (20) Annex XVI to Regulation (EU) No 142/2011 sets out rules on official controls regarding the feeding of necrophagous birds with Category 1 material. In accordance with Article 18 of Regulation (EC) No 1069/2009, the competent authority may authorise the feeding of Category 1 material to endangered or protected species of necrophagous birds and other species living in their natural habitat. The existing rules on official controls regarding the feeding of necrophagous birds should therefore be extended to all animals to which feeding of Category 1 material may be authorised according to Annex VI to Regulation (EU) No 142/2011. (21) Regulation (EU) No 142/2011 should therefore be amended accordingly. (22) In order to avoid disruptions of trade, a transitional period should be laid down during which imports of the commodities to which the provisions of Regulation (EU) No 142/2011, as amended by this Regulation, apply should be accepted by Member States in accordance with the rules in force prior to the entry into force/date of application of this Regulation. (23) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 142/2011 is amended as follows: (1) in Article 3, point (i) is replaced by the following: (i) gasoline and fuels which fulfil the specific requirements for products from the multi-step catalytic process for the production of renewable fuels set out in point 2(c) of Section 3 of Chapter IV of Annex IV; (j) oleochemical products derived from rendered fats and which fulfil the requirements set out in Chapter XI of Annex XIII.; (2) Article 13 is amended as follows: (a) in paragraph 1, point (e) is replaced by the following: (e) maggots and worms for fishing bait; (f) circus animals.; (b) in paragraph 2, point (e) is replaced by the following: (e) maggots and worms for fishing bait; (f) circus animals.; (3) in Article 15, the introductory phrase is replaced by the following: If the competent authority authorises the disposal of animal by-products by way of the derogation provided for in Article 19(1)(a), (b), (c), (e) and (f) of Regulation (EC) No 1069/2009, the disposal shall comply with the following special rules set out in Chapter III of Annex VI:; (4) in Article 36(3), the date 31 December 2012 is replaced by 31 December 2014; (5) Annexes I, IV, V, VI, VIII, X, XI and Annexes XIII to XVI are amended in accordance with the text in the Annex to this Regulation. Article 2 For a transitional period until 26 December 2013, consignments of animal by-products and of derived products accompanied by a health certificate, which has been completed and signed in accordance with the model set out in Chapters 3(B), 3(D), 4(A), 4(C), 4(D), 6(A), 8, 10(B), 11, 14(A) and 15 of Annex XV to Regulation (EU) No 142/2011 in its version before the date of entry into force of this Regulation, shall continue to be accepted for importation into the Union, provided that such certificates were completed and signed before 26 October 2013. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 15 March 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 300, 14.11.2009, p. 1. (2) OJ L 54, 26.2.2011, p. 1. (3) EFSA Journal(2011); 9(2):1976. (4) OJ L 147, 31.5.2001, p. 1. (5) EFSA Journal 2010;8(12):1934. ANNEX The Annexes to Regulation (EU) No 142/2011 are amended as follows: (1) Annex I is amended as follows: (a) point 19 is replaced by the following: 19. petfood  means feed, other than material referred to in Article 24(2), for use as feed for pet animals, and dogchews consisting of animal by-products or derived products which: (a) contain Category 3 material, other than material referred to in Article 10(n), (o) and (p) of Regulation (EC) No 1069/2009; and (b) may contain imported Category 1 material comprising of animal by-products derived from animals which have been submitted to illegal treatment as defined in Article 1(2)(d) of Directive 96/22/EC or Article 2(b) of Directive 96/23/EC;; (b) point 23 is replaced by the following: 23. digestion residues  means residues, including the liquid fraction, resulting from the transformation of animal by-products in a biogas plant;; (2) in Annex IV, Chapter IV, Section 3 is amended as follows: (a) point 1 is amended as follows: (i) point (a)(iii) is replaced by the following: (iii) transformed into biogas. In such case the digestion residues must be disposed of in accordance with point (i) or (ii), except where the material results from processing in accordance with point 2(a) or (b) where the residues can be used in accordance with the conditions set out in point 2(a) or point 2(b)(iii) as appropriate; or; (ii) point (b)(i) is replaced by the following: (i) disposed of as provided for in point 1(a)(i) or (ii), with or without prior processing as provided for in Article 13(a) and (b) and Article 14(a) and (b) of Regulation (EC) No 1069/2009;; (b) points 2(b)(ii) and (iii) are replaced by the following: (ii) in the case of potassium sulphate, used for direct application to land or for the production of derived products for application to land; (iii) in the case of glycerine derived from Categories 1 and 2 material which has been processed in accordance with processing method 1 as set out in Chapter III:  used for technical purposes,  transformed into biogas, in which case the digestion residues may be applied to land within the national territory of the producing Member State, subject to the decision of the competent authority, or  used for denitrification in a waste water treatment plant, in which case the residues of the denitrification may be applied to land in accordance with Council Directive 91/271/EEC (1); (iv) in the case of glycerine derived from Category 3 material:  used for technical purposes,  transformed into biogas, in which case the digestion residues may be applied to land, or  used for feeding, provided that the glycerine is not derived from Category 3 material referred to in Article 10(n), (o) and (p) of Regulation (EC) No 1069/2009; (c) point 3 is replaced by the following: 3. Any waste other than animal by-products and derived products provided for in point 2, resulting from the processing of animal by-products in accordance with this Section, such as sludge, filter contents, ash and digestion residues, shall be disposed of in accordance with Regulation (EC) No 1069/2009 and with this Regulation.; (3) in Annex V, Chapter I, Section 1, point 2(d) is replaced by the following: (d) animal by-products which may be applied to land without processing in accordance with Article 13(f) of Regulation (EC) No 1069/2009 and with this Regulation, if the competent authority does not consider them to present a risk of spreading any serious transmissible disease to humans or animals;; (4) in Annex VI, Chapter II, Section 1, the introductory phrase is replaced by following: Categories 2 and 3 materials as referred to in Article 18(1) of Regulation (EC) No 1069/2009 may be fed to the animals referred to in paragraph (1)(a), (b), (d), (f), (g) and (h) of that Article subject to compliance with at least the following conditions, in addition to any conditions laid down by the competent authority in accordance with Article 18(1) of that Regulation:; (5) Annex VIII is amended as follows: (a) in Chapter II, point 2(b), point (xix) is replaced by the following: (xix) in the case of manure which has been subject to the lime treatment set out in point I of Section 2 of Chapter IV of Annex IV, the words manure-lime-mixture ; (xx) in the case of processed manure which has been subject to the treatment set out in point (b) and (c) of Section 2 of Chapter I of Annex XI, the words processed manure .; (b) the following Chapter VI is added: CHAPTER VI TRANSPORT OF DEAD PET ANIMALS The conditions in points 1 to 3 of Article 48 of Regulation (EC) No 1069/2009 regarding the advance authorisation by the competent authority in the Member States of destination and the use of TRACES shall not be required in the case of the transport of a dead pet animal for incineration in an establishment or plant located in the border region of another Member State sharing a common border when the Member States conclude a bilateral agreement on the condition of the transport.; (6) in Annex X, Chapter II is amended as follows: (a) in Section 4, Part II, point 1 is replaced by the following: 1. The requirements laid down in points 2 and 3 of this Part shall apply to the processing, use and storage of milk, milk-based products and milk-derived products which are Category 3 material, as referred to in Article 10(e) of Regulation (EC) No 1069/2009, other than centrifuge or separator sludge, and milk, milk-based products and milk-derived products referred to in Article 10(f) and (h) of that Regulation, that have not been processed in accordance with Part I of this Section.; (b) Section 10 is replaced by the following: Section 10 Specific requirements for feeding to farmed animals, other than fur animals, of certain Category 3 material referred to Article 10(f) of Regulation (EC) No 1069/2009 Category 3 material comprising of foodstuffs containing products of animal origin originating from Member States which are no longer intended for human consumption for commercial reasons or due to problems of manufacturing or packaging defects or other defects from which no risk to public or animal health arise, referred to in Article 10(f) of Regulation (EC) No 1069/2009, may be placed on the market for feeding to farmed animals, other than fur animals, without further treatment, provided that the material: (i) has undergone processing as defined in Article 2(1)(m) of Regulation (EC) No 852/2004 or in accordance with this Regulation; (ii) is composed of or contain one or more of the following Category 3 materials referred to in Article 10(f) of Regulation (EC) No 1069/2009:  milk,  milk-based products,  milk-derived products,  eggs,  egg products,  honey,  rendered fats,  collagen,  gelatine; (iii) has not been in contact with any other Category 3 materials; and (iv) all necessary precautions have been taken to prevent the contamination of the material.; (7) in Annex XI, Chapter II, Section 1, point 1(b) is replaced by the following: (b) using processed animal protein, including processed animal protein produced in accordance with point B.1(b)(ii) of Section 1 of Chapter II of Annex X, which has been produced from Category 3 material in accordance with Section 1 of Chapter II of Annex X, or materials which have been subject to another treatment, where such materials may be used for organic fertilisers and soil improvers in accordance with this Regulation; or; (8) Annex XIII is amended as follows: (a) in Chapter VI, points C(1)(c) and (d) are replaced by the following: (c) have been subject to an anatomical preparation such as by plastination; (d) are animals of the biological class Insecta or Arachnida which have been subject to a treatment, such as drying, to prevent any transmission of diseases communicable to humans or animals; or (e) are objects in natural history collections or for the promotion of science and they have been: (i) preserved in media, such as alcohol or formaldehyde, which allow display of the items; or (ii) embedded completely on micro-slides; (f) are processed DNA samples intended for repositories for the promotion of biodiversity research, ecology, medical and veterinary science or biology.; (b) in Chapter XI, the following point is added: 3. End point for products derived from rendered fats: Fat derivatives which have been processed as referred to in point 1 may be placed on the market for uses indicated in point 2 without restrictions in accordance with this Regulation.; (9) Annex XIV is amended as follows: (a) in Chapter I, Section 1 is amended as follows: (i) points (c), (d) and (e) are replaced by the following: (c) they must come from a third country or part of a third country listed in the column third countries list  of Table 1; (d) they must come from an establishment or plant which is registered or approved by the competent authority of the third country, as applicable, and which is on the list of such establishments and plants referred to in Article 30; and (e) they must be: (i) accompanied during transportation to the point of entry into the Union where the veterinary checks take place by the health certificate referred to in the column certificates/model documents  of Table 1; or (ii) presented at the point of entry into the Union where the veterinary checks take place accompanied by a document corresponding to the model referred to in the column certificates/model documents  of Table 1.; (ii) point (f) is deleted; (b) in Chapter II, Section 1 is amended as follows: (i) points (c), (d) and (e) are replaced by the following: (c) they must come from a third country or part of a third country listed in the column third countries list  of Table 2; (d) they must come from an establishment or plant which is registered or approved by the competent authority of the third country, as applicable, and which is on the list of such establishments and plants referred to in Article 30; and (e) they must be: (i) accompanied during transportation to the point of entry into the Union where the veterinary checks take place by the health certificate referred to in the column certificates/model documents  of Table 2; or (ii) presented at the point of entry into the Union where the veterinary checks take place accompanied by a document corresponding to the model referred to in the column certificates/model documents  of Table 2.; (ii) point (f) is deleted; (iii) Table 2 is amended as follows:  row No 13 is replaced by the following: 13 Flavouring innards for the manufacture of petfood Materials referred to in Article 35(a) The flavouring innards must have been produced in accordance with Chapter III of Annex XIII. Third countries listed in Part 1 of Annex II to Regulation (EU) No 206/2010, from which Member States authorise imports of fresh meat from the same species and where only bone in meat is authorised. In the case of flavouring innards from fish materials, third countries listed in Annex II to Decision 2006/766/EC. In the case of flavouring innards from poultry meat third countries listed in Part 1 of Annex I to Regulation (EC) No 798/2008, from which Member States authorise imports of fresh poultry meat. Annex XV, Chapter 3(E).  in row No 14, point (a) in the third column is replaced by the following: (a) Category 3 materials referred to in Article 10(a) to (m).;  rows Nos 15 and 16 are replaced by the following: 15 Animal by-products for use as raw petfood Category 3 materials referred to in Article 10(a) and Article 10(b)(i) and (ii). The products shall comply with the requirements set out in Section 8. Third countries listed in Part 1 of Annex II to Regulation (EU) No 206/2010 or in Annex I to Regulation (EC) No 798/2008, from which Member States authorise imports of fresh meat from the same species and where only bone in meat is authorised. In the case of fish materials, third countries listed in Annex II to Decision 2006/766/EC. Annex XV, Chapter 3(D). 16 Animal by-products for use in feed for fur animals Category 3 materials referred to in Article 10(a) to (m) The products shall comply with the requirements set out in Section 8. Third countries listed in part 1 of Annex II to Commission Regulation (EU) No 206/2010, or in Annex I to Regulation (EC) No 798/2008, from which Member States authorise imports of fresh meat from the same species and where only bone in meat is authorised. In the case of fish materials, third countries listed in Annex II to Decision 2006/766/EC. Annex XV, Chapter 3(D).  in row No 17, third column, point (a) is replaced by the following: (a) In the case of materials destined for the production of biodiesel or oleochemical products: Categories 1, 2 and 3 materials referred to in Articles 8, 9 and 10.;  row No 18 is replaced by the following: 18 Fat derivatives (a) In the case of fat derivatives for uses outside the feed chain for farmed animals: Category 1 materials referred to in Article 8(b), (c) and (d), Category 2 materials referred to in Article 9(c) and (d) and Article 9(f)(i) and Category 3 materials referred to in Article 10. (b) In the case of fat derivatives for use as feed: Category 3 materials other than materials referred to in Article 10(n), (o) and (p); The fat derivatives shall comply with the requirements set out in Section 10. Any third country. (a) In the case of fat derivatives for uses outside the feed chain for farmed animals: Annex XV, Chapter 14(A). (b) In the case of fat derivatives for use as feed: Annex XV, Chapter 14(B). (c) in Chapter II, Section 2, point 2 is replaced by the following: 2. The blood from which blood products for the manufacture of derived products for uses outside the feed chain for farmed animals are produced must have been collected under veterinary supervision: (a) in slaughterhouses: (i) approved in accordance with Regulation (EC) No 853/2004; or (ii) approved and supervised by the competent authority of the country of collection; or (b) from live animals in facilities approved and supervised by the competent authority of the country of collection.; (d) in Chapter II, Section 3, point 1 is replaced by the following: 1. The blood must comply with the conditions set out in point 1(a) of Chapter IV of Annex XIII and must be collected under veterinary supervision: (a) in slaughterhouses: (i) approved in accordance with Regulation (EC) No 853/2004; or (ii) approved and supervised by the competent authority of the country of collection; or (b) from live equidae in facilities approved and furnished with a veterinary approval number and supervised by the competent authority of the country of collection for the purpose of collecting blood from equidae for the production of blood products for purposes other than feeding.; (e) in Chapter II, Section 3, point 2(d) is replaced by the following: (d) in the case of blood products other than serum and plasma, vesicular stomatitis for a period of at least six months.; (f) in Chapter II, Section 9, point (a)(i) is replaced by the following: (i) in the case of materials destined for the production of biodiesel or oleochemical products, animal by-products referred to in Articles 8, 9 and 10 of Regulation (EC) No 1069/2009;; (10) Annex XV is amended as follows: (a) Chapter 3(B) is replaced by the following: CHAPTER 3(B) Health certificate For processed petfood other than canned petfood, intended for dispatch to or for transit through (2) the European Union (b) Chapter 3(D) is replaced by the following: CHAPTER 3(D) Health certificate For raw petfood for direct sale or animal by-products to be fed to fur animals, intended for dispatch to or for transit through (2) the European Union (c) Chapter 4(A) is replaced by the following: CHAPTER 4(A) Health certificate For the import of blood and blood products from equidae to be used outside the feed chain, for dispatch to or for transit through (2) the European Union (d) Chapter 4(C) is replaced by the following: CHAPTER 4(C) Health certificate For untreated blood products, excluding of equidae, for the manufacture of derived products for purposes outside the feed chain for farmed animals, intended for dispatch to or for transit through (2) the European Union (e) Chapter 4(D) is replaced by the following: CHAPTER 4(D) Health certificate For treated blood products, excluding of equidae, for the manufacture of derived products for purposes outside the feed chain for farmed animals, intended for dispatch to or for transit through (2) the European Union (f) Chapter 6(A) is replaced by the following: CHAPTER 6(A) Health certificate For treated game trophies and other preparations of birds and ungulates, consisting only of bones, horns, hooves, claws, antlers, teeth, hides or skins, for dispatch to or for transit through (2) the European Union (g) Chapter 8 is replaced by the following: CHAPTER 8 Health certificate For animal by-products to be used for purposes outside the feed chain or for trade samples (2), intended for dispatch to or for transit through (2) the European Union (h) Chapter 10(B) is replaced by the following: CHAPTER 10(B) Health certificate For rendered fats not intended for human consumption to be used for certain purposes outside the feed chain, intended for dispatch to or for transit through (2) the European Union (i) Chapter 11 is replaced by the following: CHAPTER 11 Health certificate For gelatine and collagen not intended for human consumption to be used as feed material or for purposes outside the feed chain, intended for dispatch to or for transit through (2) the European Union (j) Chapter 14(A) is replaced by the following: CHAPTER 14(A) Health certificate For fat derivatives not intended for human consumption to be used outside the feed chain, intended for dispatch to or for transit through (2) the European Union (k) Chapter 15 is replaced by the following: CHAPTER 15 Health certificate For egg products not intended for human consumption that could be used as feed material, intended for dispatch to or for transit through (2) the European Union (11) in Annex XVI, Chapter III, Section 6 is replaced by the following: Section 6 Official controls regarding the feeding of wild animals and certain zoo animals with Category 1 material The competent authority shall monitor the health status of the farmed animals in the region where feeding is carried out as referred to in Sections 2, 3 and 4 of Chapter II of Annex VI and shall carry out appropriate TSE surveillance involving regular sampling and laboratory examination for TSEs. Those samples shall include samples taken from suspected animals and from older breeding animals.. (1) OJ L 135, 30.5.1991, p. 40.;